DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  At least a portion of the one or more openings inherently has a shape having a longitudinal direction and a lateral direction (arbitrary chosen), and the longitudinal direction of the shape is inherently perpendicular to a longitudinal direction of the liquid storage container (chosen to meet the limitation).  Furthermore, a portion can inherently be selected so that the portion being longer in the longitudinal direction than in the lateral direction. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochreiter (U.S. 2014/0028763 A1).
Hochreiter discloses the following claimed limitations:
Regarding independent Claim 1, a liquid storage container that stores a liquid to be supplied to a liquid consumption device that consumes the liquid, the liquid storage container comprising: 
a storage chamber that stores a liquid (§0022 and Fig. 2); 
a filter chamber (237, 210, 205) that is provided with a filter and receives the liquid from the storage chamber to filter the liquid by the filter (§0022 and Fig. 2); and 
a partition wall that separates the storage chamber and the filter chamber (Fig. 2), wherein 
the partition wall is provided with a single hole that allows the storage chamber and the filter chamber to communicate with each other, and 
a shape of the single hole (oval in Fig. 2) in the storage chamber is a shape in which a distance from a center of gravity of an entirety of the single hole to a closest point in a contour defining the single hole is smaller than a radius of a circle having the same area as an area of the entirety of the single hole.  Please note that the limitation above is inherently met by at least any of the oval holes 230, as any shape other than round inherently is a shape in which a distance from a center of gravity of the opening to a closest point in a contour defining the one is smaller than a radius of a circle having the same area as an area of the entirety of the one opening. Please also note that at least for each color of ink, i.e. each individual compartment, the entirety of the one or more openings consists of one hole 230. Please also note that for each filter chamber (237, 210, 205), there is a single hole 230.
Regarding Claim 3, wherein the shape of the one opening of the communication hole structure in the storage chamber is defined by a pair of line segments having the same length arranged in parallel, and a pair of arcs connecting two sets of ends of the pair of line segments, respectively (Fig. 2).  Please note that any oval inherently meets this limitation.
Regarding Claim 4, wherein at least a portion of the one or more openings inherently has a shape having a longitudinal direction and a lateral direction (arbitrary chosen), the portion being chosen to be longer in the longitudinal direction than in the lateral direction, and the longitudinal direction of the shape is inherently perpendicular to a longitudinal direction of the liquid storage container (chosen to meet the limitation). Examiner regards this limitation to be inherently met by any structure reading on Claim 1. See rejection under 35 U.S.C §112(d) above.
Regarding Claim 5, wherein the shape of the one or more openings is symmetrical with respect to a straight line parallel to the longitudinal direction of the liquid storage container (Fig. 2; please note there are 2 available choices of a longitudinal direction reading on this limitation: namely, the directions parallel to either of the mutually perpendicular edges of the surface of the body 200 where holes 230 are located).
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. Specifically, Applicant argues that “Hochreiter does not disclose the "single hole" feature added to claim 1. In particular, Hochreiter's device has a plurality of outlet holes 230.” This is not persuasive because in the prior art taught by Hochreiter, for each individual filter and filter chamber, i.e. each individual compartment, there is only a single hole 230. Examiner maintains that a single hole 230 for each filter chamber (237, 210, 205) reads on this limitation of Claim 1, as amended 8/18/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853